Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Carl T. Reed (Reg. No 45,454) on January 27, 2021.
The application has been amended.  
Please replace most recently filed claims with the following:
1.	(Currently Amended) A method for performing a backup operation, the method comprising:
tracking used blocks on a storage device in a used block structure associated with a filesystem, wherein the used block structure identifies used blocks of the filesystem and unused blocks of the filesystem;
tracking changed blocks on the storage device in a changed block structure since a previous backup operation by a processor;
triggering an incremental backup operation for the storage device;

backing up only the blocks that are both used and that have changed since the previous backup operation, wherein blocks that are unused and that have changed are not included in the backup operation, wherein unused blocks do not store .

Reasons for Allowance
Claims 1-5, 7-13 and 15-20 are allowed over the prior art made of record.
The following is an examiner’s statement of reasons for allowance: 
The prior art reference Tsuchiya et al. teaches in the same field of the invention, to have a “tracking used blocks on a storage device in a used block structure associated with a filesystem, wherein the used block structure identifies used blocks and unused blocks of a filesystem; tracking changed blocks on the storage device in a changed block structure since a previous backup operation by a processor; triggering an incremental backup operation for the storage device”. 
The prior art reference Kushwah teaches in the same field of the invention, to have a “comparing the changed block structure with the used block structure to identify blocks that are both used and changed”. 

the combinations of all the limitations and specifically: 
“in response to the triggered incremental backup operation, comparing the changed block structure with the used block structure to identify blocks that are both used and changed, wherein used blocks store data that needs to be included in the incremental backup operation; and backing up only the blocks that are both used and that have changed since the previous backup operation, wherein blocks that are unused and that have changed are not included in the backup operation, wherein unused blocks do not store data that needs to be included in the incremental backup operation” as shown in the independent claims 1, 9 and 17. Thereby, the combination of limitations in claims 1, 9 and 17 is not taught by the prior art.  Therefore, the Applicant’s Remarks have been found persuasive.
After further review of result of the searches conducted over the past, that claims most currently amended, and further consideration of the remarks, the Examiner is persuaded that the prior art made of record does not teach the above described and high-lighted major features in the independent claims 1, 9 and 17. The dependent claims, being definite, further limiting, and fully enabled by the specification and are also allowed.
An updated search for the prior art in EAST database and on domains (IEEE, ACM, Google Patents, Google Scholar, IP.com) have been conducted.  The prior art searched and examined in the database and domains do not fairly teach or suggest the limitations of the claimed subject matter.
The prior art of record neither anticipate nor render obvious the above-recited combination.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/JAU SHYA MENG/Primary Examiner, Art Unit 2168